Filed 11/10/22 P. v. Enriquez CA4/2
Opinion following transfer from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


 THE PEOPLE,

           Plaintiff and Respondent,                                      E074943

 v.                                                                       (Super.Ct.No. RIF120947)

 ERICK MARTINEZ ENRIQUEZ,                                                 OPINION

           Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Ronald L. Taylor, Judge.

(Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant to

art. VI, § 6 of the Cal. Const.) Reversed.

         Michael C. Sampson, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland and Charles C. Ragland, Senior Assistant




                                                             1
Attorneys General, and Eric A. Swenson, Alan L. Amann, and Felicity Senoski, Deputy

Attorneys General, for Plaintiff and Respondent.

       In 2009, petitioner Erick Martinez Enriquez was convicted of (among other things)

first degree murder, on a felony-murder theory, with a felony-murder special

circumstance. In 2019, he filed a petition to vacate the murder conviction under Penal

Code section 1172.6.1 The trial court denied the petition; it ruled that the felony-murder

special circumstance findings conclusively established that he was not eligible for relief.

       Petitioner contends that this was error. Under People v. Strong (2022) 13 Cal.5th

698 (Strong) — decided while this appeal was pending — he is correct.

                                              I

                                       DISCUSSION

       Under section 1172.6, the trial court must vacate a first-degree murder conviction

that was based on a felony-murder theory, unless the petitioner either (1) was the actual

killer, (2) had the intent to kill and aided and abetted the commission of first-degree




       1      All further statutory citations are to the Penal Code.

       The petition was actually filed under former section 1170.95. (Enacted by Stats.
2018, ch. 1015, § 4, amended by Stats. 2021, ch. 551, § 2.) While this appeal was
pending, former section 1170.95 was renumbered as section 1172.6, with no change in
text. (Stats. 2022, ch. 58, § 10.) We will use section 1172.6, somewhat
anachronistically, to refer to whichever one of the two statutes was in effect at the
relevant time.


                                              2
murder, or (3) was a major participant in the underlying felony and acted with reckless

indifference to human life.2 (§ 1172.6, subd. (d)(3), incorporating § 189, subd. (e).)

       A felony-murder special circumstance, however, requires that the defendant either

(1) was the actual killer, (2) had the intent to kill and aided and abetted the commission of

first-degree murder, or (3) was a major participant in the underlying felony and acted

with reckless indifference to human life. (§ 190.2, subds. (a)(17), (b)-(d).)

       Accordingly, when first confronted with the question, this court held that a true

finding on a felony-murder special circumstance conclusively established ineligibility for

relief under section 1172.6. (People v. Jones (2020) 270 Cal.Rptr.3d 362, review granted

Jan. 27, 2021, S265854, depublished and transferred with directions Sept. 28, 2022.)

       While this appeal was pending, however, Strong held that People v. Banks (2015)

61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark) “substantially

clarified” the requirements of a felony murder special-circumstance finding. (Strong,

supra, 13 Cal.5th at p. 706.) Therefore, a felony murder special-circumstance finding

made before Banks and Clark were decided does not conclusively establish ineligibility

for relief under section 1172.6. (Strong, supra, at pp. 710-720.)

       The People concede that, in light of Strong, the trial court erred, and we must

reverse the order appealed from. We agree, and we will do so.




       2     Or — we note for completeness, although it is not relevant here — unless
the victim was a police officer killed in the course of his or her duties and the defendant
knew or should have known that. (§ 189, subd. (f).)


                                              3
       Petitioner also argues that we should direct the trial court to issue an order to show

cause. (See § 1172.6, subd. (c).) He notes that the prosecutor conceded that he was not

the actual killer. Somewhat unhelpfully, the People do not respond to this argument.

       Because the trial court denied the petition based on the felony-murder special

circumstances, it has not yet ruled on whether the petition otherwise stated a prima facie

case. Moreover, the prosecution has not stipulated to this. A prima facie case requires

more than just allegations that the petitioner was convicted on a felony-murder theory

and was not the actual killer. (§ 1172.6, subd. (a)(3), incorporating § 189, subd. (e).) We

decline to review a ruling the trial court did not make. We leave the question of whether

to issue an order to show cause to be decided by the trial court in the first instance.

                                              II

                                       DISPOSITION

       The order appealed from is reversed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                 RAMIREZ
                                                                                          P. J.


We concur:

McKINSTER
                           J.

MENETREZ
                           J.




                                              4